Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 21, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156077                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156077
                                                                    COA: 337848
                                                                    Lenawee CC: 16-017887-FH;
                                                                                16-017888-FH
  DAVID ROSS AMES,
           Defendant-Appellant.

  _________________________________________/

         By order of November 22, 2017, the prosecuting attorney was directed to answer
  the application for leave to appeal the May 12, 2017 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other action. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether MCL 769.34(10) has been rendered invalid by this Court’s
  decision in People v Lockridge, 498 Mich 358 (2015), to the extent that the statute
  requires the Court of Appeals to affirm sentences that fall within the applicable
  guidelines range “absent an error in scoring the sentencing guidelines or inaccurate
  information relied upon in determining the defendant’s sentence.” See People v
  Schrauben, 314 Mich App 181, 196 (2016). In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellee shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 21, 2018
           s0314
                                                                               Clerk